Candleb, J.
This ;was an action for damages for malicious prosecution. The evidence for the plaintiff, taken most strongly in his favor, tended only to show that his name had been given to a member of the grand jury by one of the defendants, along with others comprising a list of physicians alleged to be practicing medicine illegally. There was no evidence that the plaintiff was ever indicted, or that any prosecution was ever set in motion against him by any of the defendants. The grant of a nonsuit was, therefore, not error. Judgment affirmed.

By five Justices.